                 Case 1:19-cv-01301-JPC Document 54 Filed 12/04/20 Page 1 of 1

                                       HELEN F. DALTON & ASSOCIATES, P.C.
                                                         ATTORNEYS AT LAW
                                       80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                               Tel. (718) 263-9591 Fax. (718) 263-9598




                                                                                           December 3, 2020
                                                                      12/4/2020


VIA ECF
The Honorable District Judge John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:      Tellez Garcia, et al. v. Sal 79 Associates, Inc. et al.
                       Civil Case No.: 1:19-cv-01301 (JPC)(KNF)

Dear Judge Cronan:

      Our office represents the Plaintiffs in the above-referenced matter and we submit this letter motion
to respectfully request an extension of time to submit the parties’ settlement agreement and motion for
approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

      The aforementioned documents were due to the Court today, however, the parties are still working
to finalize the necessary settlement documents. This is the first request for an extension of time to file
and this request does not affect any other scheduled dates or deadlines. Defendants’ counsel consents to
this request for an extension of time. If this is request is granted, the parties can submit the settlement
agreement and motion for approval on or before December 17, 2020.

      We thank the Court for its consideration on this matter and remain available to provide any
additional information.

                                                                                  Respectfully submitted,

                                                                                  _/s/___________________
                                                                                  Roman Avshalumov, Esq.

Plaintiffs' request is GRANTED. The parties shall submit a joint
motion for approval of the proposed settlement agreement, pursuant
to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.
2015), by December 17, 2020.

The status conference scheduled for December 11, 2020 at 11:00 a.m.
is adjourned sine die.
SO ORDERED.                       ___________________________
Date: December 4, 2020            JOHN P. CRONAN
      New York, New York          United States District Judge
